DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/1/2021 is acknowledged by the Examiner.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 22, the limitation “a rotation shaft” is indefinite because it is unclear if it is intended to refer to the same “shaft” in line 13 that is connected to one end of the valve.  The specification refers to 134c as being the rotation shaft, however the claims refer to the rotation shaft coupled to an inside of the lip seal.  The rotation shafts 134c seems to be part of what appears to be the overall shaft assembly 134 in the specification. 
Claims 2-4 are included due to being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Kogame (US 20180195639) in view of Cheng (US 70044531) further in view of Miura (US 2020/0116109).
Kogame discloses:
1. A pendulum valve (1) capable of use for semiconductor device manufacturing equipment installed between a process chamber (film formation process [0003]) and a vacuum pump (suction port connection 41), the pendulum valve comprising: a valve housing (2, 4) configured such that an air passage (40) penetrates therethrough in order to communicate with the chamber and the vacuum pump and an operation chamber (chamber portion shown in 4, in fig. 2) is formed to communicate with the air passage; a valve gate (6) installed inside the valve housing, and configured to selectively open and close the air passage through pendulum movement; a shaft (72) connected to one end of the valve gate (at 72, as seen in fig. 2), and configured to rotate the valve gate; a motor (7) configured to rotate the shaft; wherein the shaft comprises: a fixed housing (8) configured to penetrate and be fixedly coupled through a bottom of the valve housing (as seen in fig. 2); a seal (80) provided inside the fixed housing; and the rotation shaft (72) coupled to an inside of the seal to penetrate through a center of the seal (80) such that one end thereof is coupled to the motor and a remaining end thereof is coupled to one end of the valve gate (as seen in fig. 2), and configured to be rotated by a driving force transmitted through the motor by using the seal as a rotation axis, thereby rotating the valve gate (motor 7 drives the shaft 72 which rotates along the center axis of the seal 80, and which thereby rotates the valve gate 6 attached at the other end).

However, Kogame does not particularly disclose a gearbox configured to transmit a driving force of the motor to the shaft; and wherein the seal is a lip seal.
Cheng teaches a related pendulum valve which includes a gearbox (140 in which gears 215, 220 are located) configured to transmit a driving force of the motor to the shaft, for the purpose of providing the desired rotational timing between the motor and the shaft, in a manner conventional in the art.
It would have been obvious to one having ordinary skill in the art to modify the invention of Kogame, to include a gearbox configured to transmit a driving force of the motor to the shaft, as taught by Cheng, for the purpose of providing the desired rotational timing between the motor and the shaft, in a manner conventional in the art.
Miura teaches an alternate sealing arrangement for an actuator shaft penetrating into a housing, wherein a lip seal (50) is an alternate equivalent to an O-ring (40) and which may also provide enhanced sealing due to the added resilience of a spring (56).
It would have been obvious to one having ordinary skill in the art to modify the invention of Kogame, such that the seal was a lip seal, as taught by Miura, for the purpose of providing an alternate equivalent seal with enhanced sealing due to the added resilience of a spring (56).


Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 108343779 and CN 108331930 disclose related pivoted valves having a shaft extending from an actuator into the valve housing to connect to an end of a valve member, and which sealing arrangements around the shaft. US 4556196 and US 20180195557 disclose lip seals are known in the art to seal around rotary shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753